Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 15, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128101                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 128101
                                                                   COA: 249036
                                                                   Wayne CC: 90-003929
  DARRYL JAMUAL WOODS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 16, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because the defendant
  has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        CAVANAGH, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 15, 2005                   _________________________________________
           s1208                                                              Clerk